Citation Nr: 0401606	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-06 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected asthma.

2.  Entitlement to service connection for right knee 
osteoarthritis, to include as secondary to service-connected 
degenerative joint disease of the left ankle.

3.  Entitlement to service connection for left knee 
osteoarthritis, to include as secondary to service-connected 
degenerative joint disease of the left ankle.

4.  Entitlement to service connection for right hip 
osteoarthritis, to include as secondary to service-connected 
degenerative joint disease of the left ankle.

5.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's right knee osteoarthritis is not related to 
his period of active service, or to the service-connected 
left ankle disability.

3.  The veteran's left knee osteoarthritis is not related to 
his period of active service, or to the service-connected 
left ankle disability.

4.  The veteran's right hip osteoarthritis is not related to 
his period of active service, or to the service-connected 
left ankle disability.

5.  The veteran's coronary artery disease is not related to 
his period of active service, or to the service-connected 
asthma.

6.  The veteran's service-connected asthma and degenerative 
joint disease of the left ankle do not render him unable to 
secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Right knee osteoarthritis was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of a disability of service origin.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 3.303, 3.304, 3.307, 3.309 (2003).

2.  Left knee osteoarthritis was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of a disability of service origin.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 3.303, 3.304, 3.307, 3.309 (2003).

3.  Right hip osteoarthritis was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of a disability of service origin.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 3.303, 3.304, 3.307, 3.309 (2003).

4.  Coronary artery disease was not incurred in or aggravated 
by active service, nor is it proximately due to or the result 
of a disability of service origin.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.303, 3.304, 3.307, 3.309 (2003).

5.  The requirements for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 3.340, 3.341, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claims by means of 
letters from the RO dated February and October 2002, the July 
and December 2002 rating decisions, and the March 2003 
Statement of the Case.

In these documents, the veteran was informed of the basis for 
the denial of his claims, of the type of evidence that he 
needed to submit to substantiate his claims, and of all 
regulations pertinent to his claims.  He was also informed as 
to which evidence and information was his responsibility, and 
which evidence would be obtained by the RO.  The February and 
October 2002 letters specifically advised the veteran of the 
provisions of the VCAA.  Therefore, the Board finds that 
these various documents and letters provided to the veteran 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO considered 
service medical records, private medical reports, VA clinical 
records, and VA medical examinations.  The veteran did not 
request a personal hearing.  The RO scheduled the veteran for 
additional VA examinations in relation to the current appeal.  
The veteran requested that these examinations be cancelled 
and not be rescheduled.  The veteran had been notified of the 
importance of current and comprehensive VA examinations in 
relation to his claims.  In May 2002, the RO also requested 
examination reports and complete medical findings from the 
veteran's private physician, Gary L. Settje, M.D.  Dr. Settje 
responded with a letter but did not provide complete medical 
records.  Accordingly, the Board finds that the RO has 
fulfilled its duty to assist the veteran and that no further 
action is necessary to comply with the VCAA.  

I.	Service Connection

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2003).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

In addition, if certain diseases, such as arthritis, become 
manifest to a compensable degree within one year after the 
veteran's military service ended, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307, 3.309 (2003).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2003).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2003).  
In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 refers to impairment of earning capacity, and such 
definition mandates that any additional impairment of earning 
capacity resulting from a service-connected disability, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
disability, shall be compensated.  Allen v. Brown, 7 Vet. 
App. 439, 448-49 (1995).

A.	Osteoarthritis

The veteran alleges that his bilateral knee and right hip 
disabilities are related to his period of active service.  
Specifically, he contends that the osteoarthritis of these 
joints is due to or aggravated by his service-connected left 
ankle disability.  The service medical records show that the 
veteran had a furuncle with cellulitis of the left foot in 
June 1961.  After three days of treatment, the veteran was 
asymptomatic and discharged to duty with crutches.  The 
veteran sprained his left ankle while playing volleyball in 
March 1962.  The ankle sprain was treated with ace wrap and 
heat and the veteran was returned to duty.  The service 
medical records contain no further findings of disability 
related to the left foot or ankle.  The records also contain 
no complaints or findings related to the knees or hips.  

A VA treatment record dated February 2001 noted a diagnosis 
of hip and knee pain due to osteoarthritis.  Objectively, the 
veteran had full range of motion of all extremities.  In 
February 2002, the veteran reported knee pain for which he 
used Tylenol twice per day.  The veteran continued to be 
assessed with osteoarthritis through March 2002.  

In a December 2001 letter, Dr. Settje wrote that the 
veteran's current diagnoses included osteoarthritis of both 
knees and right hip.  He stated that he had reviewed the 
veteran's service medical records and that it was his opinion 
within a reasonable degree of medical certainty that the 
veteran's osteoarthritis was service related and was 
aggravated by his military service.  

In May 2002, Dr. Settje stated that the veteran had recurrent 
problems with his left ankle during active service.  He 
opined that the osteoarthritis of the knees and right hip was 
aggravated by the left ankle injuries.  He stated that the 
change in the veteran's gait necessitated by the left ankle 
injury would increase the stress load on the other weight 
bearing joints and would aggravate the osteoarthritis in 
these joints.  Dr. Settje estimated that the veteran's range 
of motion of the knees and hips was 90 percent of normal.  He 
had observed the veteran on numerous occasions when the 
veteran had knee and right hip pain and had difficulty moving 
from a chair to an examination table.  The veteran had also 
complained of the inability to walk without pain of the knees 
and right hip.  The veteran had used multiple anti-
inflammatory agents and had undergone arthroscopies of both 
knees.  Dr. Settje attached a pathology report dated March 
1994 that showed that the results of a joint debridement of 
the right knee were consistent with clinically internal 
derangement.  

At a May 2002 VA examination, the veteran reported that he 
had an acute infection of the left foot while in service.  
The infection had resolved with no symptoms or residuals.  He 
currently had no limitation of motion or functional 
impairment due to his left foot and there had been no effect 
on his occupation or usual activities.  Objectively, the 
veteran's gait appeared to be normal without limping or 
favoring.  The veteran's posture was unrestricted in all 
positions.  There was no evidence of scars, discoloration, 
varicosities, callosities, deformities, or vascular 
insufficiency of the left foot.  The foot was exercised 
through the full range of motion with good alignment.  The 
veteran's shoes showed normal wear.  The veteran was 
diagnosed with cellulitis of left foot requiring drainage 
procedure, resolved; and normal left foot without residuals.  
The examiner commented that the veteran had no pain, 
weakness, fatigability, or incoordination of either foot.

At the VA joints examination, the veteran reported that he 
had sprained his left ankle during active service.  He had an 
uneventful recovery and returned to normal ambulation within 
a few weeks.  He currently had left ankle pain every once in 
a while.  He denied weakness, stiffness, swelling, heat, or 
redness of the ankle.  He had giving way of the ankle; 
however, he was very athletic.  He used no brace, orthotics, 
or other support during exercise.  The veteran remained very 
physically active on a daily basis including a weight and 
swimming program.  He did not have daily ankle pain, rather, 
it was a condition aggravated by exercise and stair climbing 
and descending.  Physical examination of the ankle was 
negative except for pain with motion.  The veteran exhibited 
a normal unaffected gait, with no functional limitation on 
standing or walking.  The x-ray reports found mild 
degenerative changes of both ankles with previous trauma of 
the left ankle.  The examiner diagnosed the veteran with 
degenerative joint disease of the left ankle and related it 
to active service.

In an October 2002 letter, Dr. Settje wrote that the veteran 
had been his patient for 20 years and had current diagnoses 
of osteoarthritis of both knees and right hip.  He opined 
that the veteran's current knee and hip conditions may be the 
result of injuries sustained in service.  Dr. Settje believed 
that the ankle injury likely accelerated the degeneration of 
the veteran's knees and hip due to changes in his gait.  

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for osteoarthritis of the knees and right hip.  In so 
finding, the Board concludes that the objective medical 
evidence of record outweighs the opinion of Dr. Settje.  Dr. 
Settje opined that the veteran's bilateral knee and right hip 
osteoarthritis had been aggravated by the gait alteration 
caused by his service-connected left ankle.  However, the VA 
examinations of the veteran's left foot and ankle documented 
a completely normal gait.  In addition, the physical 
examination of the veteran's left ankle was essentially 
normal and the veteran was found to have few residuals due to 
the sprain.  The veteran reported that he remained physically 
active and complained of no significant left ankle symptom.  
Further, the VA clinical reports of record contain no 
findings of gait impairment or other limitation of function 
due to the left ankle sprain.

In this regard, Dr. Settje's opinion is inconsistent with 
both the objective medical evidence and the veteran's 
subjective report.  The Board finds that the VA examinations 
contain thorough evaluations that outweigh Dr. Settje's 
unsubstantiated opinion.  Dr. Settje has provided no medical 
documentation in support of his opinion and the veteran has 
not presented for additional VA examinations.  

Finally, the Board notes that the record contains no evidence 
that the veteran's osteoarthritis of the knees and right hip 
developed during active service or within one year of 
separation from active service.  Accordingly, the record 
contains no competent medical evidence that relates the 
veteran's osteoarthritis of the knees and right hip to his 
period of active service or to his service-connected left 
ankle disability, and the benefits sought on appeal are 
denied.

B.	Coronary Artery Disease

The veteran alleges that his coronary artery disease is 
related to his period of active service.  Specifically, he 
contends that the coronary artery disease is due to or 
aggravated by his service-connected asthma.  The service 
medical records contain no complaints, findings, or diagnoses 
related to cardiovascular disease.  VA treatment records 
reflect that the veteran sustained a myocardial infarction in 
January 2000.  Records dated from February 2001 through March 
2002 show that the veteran was followed for asthma and 
coronary artery disease.  

In a December 2001 letter, Dr. Settje wrote that the 
veteran's current diagnoses included coronary artery disease.  
He stated that he had reviewed the veteran's service medical 
records, and he believed that the coronary artery disease was 
probably accelerated by the veteran's asthma.  

In May 2002, Dr. Settje wrote that the veteran's coronary 
artery disease was accelerated by his asthma because asthma 
was a chronic pulmonary condition resulting in lowered levels 
of oxygenation especially during attacks of asthma.  Asthma 
also increased pulmonary vascular resistance.  The 
combination of low oxygen and increased pulmonary resistance 
would aggravate and accelerate coronary artery disease by 
increasing the work load that the heart had to provide.  Dr. 
Settje had not performed any formal testing of the veteran as 
to workload METs.  He estimated that the veteran was limited 
to stair climbing of 1 to 11/2 flights before significant onset 
of dyspnea.  The veteran's workload was limited primarily by 
his physical conditioning and his asthma.  

At a May 2002 VA respiratory examination, the veteran 
reported that he had asthma since active service.  He had 
significant exertional dyspnea and he premedicated himself 
with an inhaler prior to exercise.  He had periodic 
exacerbations, especially in the winter, but had good 
functional status between attacks.  The pulmonary function 
tests showed severe obstructive lung defect and the veteran 
was diagnosed with chronic asthma related to active service.  

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for coronary artery disease.  The medical evidence 
establishes that the veteran had no cardiovascular disease 
during active service and that he did not sustain a 
myocardial infarction until more than 35 years following his 
discharge from active service.  The Board further finds that 
Dr. Settje's opinion that the veteran's coronary artery 
disease may have been aggravated by his service-connected 
asthma is no more than speculation.  

38 C.F.R. § 3.102 (2003) provides that service connection may 
not be based on a resort to speculation or even remote 
possibility, and a number of Court cases have provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); (Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).

In the present case, Dr. Settje provided a general definition 
of asthma but offered no specific explanation of how the 
veteran's asthma caused or aggravated his heart disease.  In 
fact, Dr. Settje stated that he had performed no objective 
testing on the veteran and he presented no clinical findings, 
medical reports, or other competent documentation to support 
his opinion.  Again, the Board observes that the veteran 
failed to appear for a VA examination pertinent to this 
claim.  Consequently, the appeal is denied.

II.	TDIU

In the veteran's written application for TDIU submitted in 
September 2002, he reported working full-time as a school 
superintendent for more than 25 years.  He had worked for one 
school district from August 1975 to June 2001, and for 
another school district from February to July 2002.  He had 
lost no time due to illness.  He claimed that he became too 
disabled to work in July 2002 due to service-connected 
disabilities.  He reported his educational level as 6 years 
of college.  The veteran is service-connected for asthma, 
rated at 60 percent, and degenerative joint disease of the 
left ankle, rated at 10 percent.  The combined schedular 
evaluation is 60 percent.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2003).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  

Based upon a review of the evidence of record, the Board 
finds that the evidence fails to establish that the veteran 
is prohibited from employment due to his service-connected 
disabilities.  In an October 2002 letter, Dr. Settje wrote 
that the veteran's knee and hip disabilities would affect his 
future employment possibilities by limiting him from physical 
labor.  However, as the veteran's knee and hip disabilities 
are not service connected, they may not be considered in a 
TDIU determination.

The record contains numerous VA clinical records that show 
that the veteran voluntarily retired from his position as a 
school superintendent in June 2001.  In fact, these records 
discuss in detail the veteran's adjustment to retired life.  
A few months after his retirement, the veteran chose to 
return to a temporary position in another school district.  
This contract ended in July 2002 and the veteran expressed 
uncertainty as to whether he wished to secure another 
temporary position or whether he would remain retired.  The 
record is completely devoid of any evidence that the 
veteran's employment decisions were affected by his service-
connected disabilities.

While the Board acknowledges that the veteran's asthma likely 
prohibits employment in certain environments, there is no 
showing that the veteran's service-connected disabilities 
prohibit all substantially gainful employment.  In fact, the 
veteran successfully worked for many years as a school 
superintendent while diagnosed with asthma and he is clearly 
capable of pursuing a professional career in an office 
setting.  While it is undisputed that the veteran's asthma 
impairs his ability to obtain and keep employment, this is 
reflected in the assigned disability rating.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. App. 3 
61, 363 (1993).  In the absence of any evidence that the 
veteran's service-connected disabilities rendered him unable 
to secure and follow a substantially gainful occupation, 
entitlement to TDIU must be denied.


ORDER

Service connection for coronary artery disease is denied.

Service connection for right knee osteoarthritis is denied.

Service connection for left knee osteoarthritis is denied.

Service connection for right hip osteoarthritis is denied.

Entitlement to TDIU is denied.



___________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



